Citation Nr: 9902828	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  93-01 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the lumbar, thoracic, and cervical spine.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney-at-
law


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1955 to April 
1957.

The instant appeal arose from an October 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim for 
service connection for degenerative arthritis of the cervical 
and thoracic spine.

This case was remanded by the Board in February 1994 for 
further development.  Following that development, 
degenerative arthritis of the lumbar spine was included in 
the claim and service connection for degenerative arthritis 
of the cervical, thoracic, and lumbar spine was denied in a 
May 1994 rating decision.  The case was again remanded for 
further development in a March 1996 Board decision which 
phrased the issue as service connection for degenerative 
arthritis of the lumbar and cervical spine.

In May 1997, the Board denied the appellants claim and 
phrased the issue as entitlement to service connection for 
degenerative arthritis of the cervical and thoracic spine.  
The appellant filed a timely appeal to the United States 
Court of Veteran's Appeals (Court).

In October 1998, the General Counsel for the Department of 
Veterans Affairs and the appellant's attorney filed a joint 
motion.  The parties asked the Court to vacate and remand 
that portion of the Board's May 1997 decision (incorrectly 
referred to as an April 30, 1997, Board decision in the joint 
motion) that denied the appellants claim of service 
connection for arthritis of the spine.  In the joint motion, 
the appellant also withdrew his appeal as to a claim for an 
increased rating for service-connected residuals of a left 
scapula fracture, which had also been appealed.  

The joint motion remanded the matter so that the Board could 
consider the adequacy of the medical evidence and if 
inadequate, order a new examination to include a thorough 
review of the claims folder and to obtain a definite opinion 
regarding the relationship between Appellants spinal 
arthritis and service-connected scapula fracture.  The 
Court granted the joint motion, vacating and remanding the 
service connection issue to the Board and dismissing the 
increased rating issue.  [redacted].

The joint motion remanded the matter in part for the Board to 
analyze the credibility and probative value of an April 
1994 VA examiners report which stated that the veteran had 
residuals of an impacted fracture of the left shoulder and 
secondary mild degenerative joint disease.  As this matter 
is being remanded in order to comply with other 
considerations raised by the joint remand, the analysis of 
the April 1994 examination report will be deferred.

The joint motion also addressed the question of the 
characterization of the issue on appeal, noting that in the 
earlier remands, the Board remanded the issue of service 
connection for arthritis of the lumbar and cervical spine, 
while in the decision on appeal, the Board denied service 
connection of the thoracic and cervical spine but made no 
mention of the lumbar spine.  As noted above, various areas 
of the spine have been addressed in prior rating decisions 
and Board remands; however, in response to the concern noted 
in the joint motion, the Board has recharacterized the issue 
on appeal to include all three areas of the spine.


REMAND

The appellant contends, in substance, that his spinal 
arthritis is secondary to his service-connected residuals of 
a left scapula fracture.

The primary concern addressed in the joint motion appears to 
be the adequacy of the medical evidence.  The joint 
motion noted that the Board had previously remanded this case 
for a physician to provide an opinion as to a relationship 
between the veterans spinal arthritis and his service-
connected scapula fracture residuals.  Specifically, the 
physician was asked to provide a medical opinion with a full 
rationale which addressed the the probability that the 
initial injury to the veterans left posterior chest or the 
service-connected scapula and rib residuals caused or 
contributed to the development of arthritic changes in the 
veterans spine.  In response, a VA examiner stated that he 
was unable to say whether such a relationship existed.  
The joint motion seems to indicate that the medical evidence 
of record is inadequate and that a definite opinion could 
be obtained by ordering a new VA examination.  

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The RO should afford the veteran a 
comprehensive VA examination in order to 
obtain a definite opinion, one that is 
positively certain, clearly defined, 
precise and explicit, regarding the 
relationship between the appellants 
spinal arthritis and his service-
connected scapula fracture.  The examiner 
is also requested to provide an opinion 
as to the relevance of the April 1994 VA 
examiners report which stated that the 
veteran had residuals of an impacted 
fracture of the left shoulder and 
secondary mild degenerative joint disease 
as regards the definite opinion regarding 
the relationship between the appellants 
spinal arthritis and his service-
connected scapula fracture.  All tests 
deemed necessary by the examiner should 
be conducted, including diagnostic 
radiography such as x-rays, MRI, and CT 
scans.  The examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
should provide complete rationale for all 
conclusions reached.  The veterans 
complete claims folder and a copy of this 
remand and the Joint Motion must be made 
available to the examiner prior to the 
examination to facilitate a thorough, 
longitudinal review of the evidence, and 
the examiner should indicate in the 
examination report that he or she has 
reviewed the claims folder.

2.  The RO should review the medical 
report above to determine if it meets the 
requirements of paragraph 1 and the 
requirements of the October 1998 Joint 
Motion.  If not, the report should be 
returned to the examiner as inadequate 
for rating purposes.  38 C.F.R. § 4.2 
(1998).

3.  Thereafter, the RO should 
readjudicate the claim on appeal with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained 
pursuant to this remand.  The claim 
should be readjudicated with 
consideration of the instructions 
mandated by the Joint Motion, and the RO 
should make sure that any issue that is 
inextricably intertwined is properly 
adjudicated prior to returning the case 
to the Board for further appellate 
review. See Hoyer v. Derwinski, 1 Vet. 
App. 208 (1991) (piecemeal adjudication 
of veterans claims is to be avoided).  
Finally, the RO should consider carefully 
and with heighten mindfulness the benefit 
of the doubt rule.  38 U.S.C.A. 
§ 5107(b).  If the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet.App. 24, 
26 (1991).

4.  While this case is in remand status, 
the veteran and his representative may 
submit additional evidence and argument 
on the appealed issue.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  
The veteran is further advised that the 
duty to assist is not a not always a 
one-way street.  He should assist the 
RO, to the extent possible, in the 
development of his claim.  Wood v. 
Derwinski, 1 Vet.App. 191, 193 (1991).

If the benefit sought is not granted, the veteran and his 
attorney should be furnished with a supplemental statement of 
the case and provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration.  By this action, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
